Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000794
                                                          05-JAN-2016
                                                          11:11 AM



                           SCWC-12-0000794


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                 vs.


                            ZALDY SUBIA,

                   Petitioner/Defendant-Appellant. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000794; CR. NO. 11-1-1405)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Zaldy Subia’s

application for writ of certiorari filed on November 23, 2015, is
hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai'i, January 5, 2016.

William H. Jameson, Jr.         /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Brandon H. Ito

for respondent
                 /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson